DETAILED ACTION

Response to Amendment
The Amendment filed 09/17/2021 has been entered.  Claims 1-5, 8-9, 11, 17-18, and 20-23 remain pending in the application.  Claims 6-7, 10, 12-16, and 19 have been canceled.  Applicant's amendments to the specification have overcome the objections previously set forth in the Non-Final Rejection mailed 06/17/2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contain the limitation “wherein the first temperature is substantially the same as the second temperature.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein the first temperature is substantially the same as the second temperature.”  Claims 2-5 and 8-9 are rejected due to their dependence on rejected claim 1.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 17 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myerberg et al. (US 20170252820 A1).  
Regarding claim 17, Myerberg teaches “a printer for three-dimensional fabrication of metallic objects” (which reads upon “a system for metal fused deposition 3-D printing, comprising”, as recited in the instant claim; paragraph [0007]).  Myerberg teaches that “the printer 101 may include a build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110” (which reads upon “fused deposition 3-D printing”, as recited in the instant claim; paragraph [0051]).  Myerberg teaches that “the build plate 114 may be heated, e.g., resistively or inductively, to control a temperature of the build chamber 116 or a surface upon which the object 112 is being fabricated” (which reads upon “a printing chamber operable to maintain a temperature in the printing chamber”, as recited in the instant claim; paragraph [0084]).  Myerberg teaches that “the robotics 108 may position the nozzle 110 relative to the build plate 114 by controlling movement of one or more of the nozzle 110 and the build plate 114” (which reads upon “an x, y, z table disposed in the printing chamber and comprising a printing 
Regarding claim 20, Myerberg teaches the system of claim 17 as stated above.  Myerberg teaches that the build chamber 116 may be hermetically sealed, air-tight, or otherwise environmentally sealed (paragraph [0090]).  Myerberg teaches that the environmentally sealed build chamber 116 can be purged of oxygen, or filled with one or more inert gases in a controlled manner to provide a stable build environment (paragraph [0090]).  
Regarding claim 21, Myerberg teaches the system of claim 17 as stated above.  Myerberg teaches that the drive system 104 includes a screw drive (paragraph [0108]).  Myerberg teaches that a control system 118 may include a controller or the like configured to control operation of the printer 101. The control system 118 may be operable to control the components of the additive manufacturing system 100, such as the nozzle 110, the build plate 114, the robotics 108, the various temperature and pressure control systems, and any other components of the additive manufacturing system 100 described herein to fabricate the object 112 from the build material 102 based on a three-dimensional model 122 or any other computerized model describing the object 112 (paragraph [0099]).  Myerberg teaches that the control system 118 may also or instead adjust an extrusion speed (paragraph [0102]).  
Regarding claims 22-23, Myerberg teaches the system of claim 17 as stated above.  Regarding limitations recited in claims 22-23, which are directed to materials worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al. (US 20170252820 A1).
Regarding claim 1, Myerberg teaches techniques for adapting fused filament fabrication processes to fabricate metal objects with metallic build materials (which reads upon “a method for 3D printing metal, comprising”, as recited in the instant claim; paragraph [0005]).  Myerberg teaches that “the alloy may exhibit a wider range of temperatures where the material has two concurrent phases forming a slurry with rheological properties suitable for extrusion” (which reads upon “melting a metal into a rheological properties include the thixotropic range).  Additionally, Myerberg teaches that the extruder 800 may include a sensor 858 to detect a viscosity of the build material 810 (e.g., bulk metallic glass) within the reservoir 804, and the controller 830 may be configured to vary a rate of the shearing displacement by the shearing engine 850 according to a signal from the sensor 858 indicative of the viscosity (paragraph [0207]; the viscosity is controlled by controlling the shearing).  Myerberg teaches that “where a mechanical resistance to flow of the bulk metallic glass is measured, the shearing may be controlled dynamically” (paragraph [0182]).  Myerberg teaches that “the method includes measuring a mechanical resistance to the flow of a bulk metallic glass along the feed path (e.g. in step 712) and controlling a magnitude of the shearing force according to the mechanical resistance” (paragraph [0182]).  Myerberg teaches that “the robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path relative to the build plate 114 while extruding build material 102 in order to fabricate the object 112 from the build material 102 according to a computerized model of the object” (which reads upon “dispensing, utilizing an extrusion nozzle in communication with the liquefier, the slurry onto a substrate at a second temperature; and moving the extrusion nozzle as the slurry is deposited”, as recited in the instant claim; paragraph [0072]).  Myerberg teaches that “a sensor system 680 may be configured to estimate an interface temperature at an interface (e.g., the interface layer 652) between a first region of the metallic build material exiting the nozzle 602 and a second region of the metallic build material within a previously deposited layer of the metallic build material below and adjacent to the first region” (paragraph [0176]).  Myerberg teaches that “with an estimated or measured signal indicative of the interface temperatures are controlled to optimize adhesion).  Myerberg teaches that “the build plate 114 may be heated, e.g., resistively or inductively, to control a temperature of the build chamber 116 or a surface upon which the object 112 is being fabricated, and that this may, for example, improve adhesion” (which reads upon “melting a metal into a slurry”, as recited in the instant claim; paragraph [0084]; the temperature of the build plate is also controlled to improve adhesion; one of ordinary skill in the art would understand that the optimal temperature to promote adhesion between the first layer and the substrate is the same as the optimal temperature to promote adhesion between layers).  Alternatively or additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between wherein the first temperature is substantially the same as the second temperature and wherein the first temperature is substantially different than the second temperature with a reasonable likelihood of success.  One would have tried different temperatures in order to ensure good adhesion.  
Regarding claim 2, Myerberg teaches the method of claim 1 as stated above.  Myerberg teaches that the build material 102 may be provided, for example, from a hermetically sealed container or the like (e.g., to mitigate passivation), as a continuous feed (e.g., a wire), or as discrete objects such as rods or rectangular prisms that can be fed into a chamber or the like as each prior discrete unit of build material 102 is heated and extruded (paragraph [0054]).  
Regarding claim 3, Myerberg teaches the method of claim 2 as stated above.  Myerberg teaches that the build plate 114 may be heated, e.g., resistively or inductively, to control a temperature of the build chamber 116 or a surface upon which the object 112 is being fabricated (paragraph [0084]).  
Regarding claim 4, Myerberg teaches the method of claim 1 as stated above.  Myerberg teaches that an ultrasonic vibrator 620 may be incorporated into the extruder 600 to improve the printing process (paragraph [0161]).  Myerberg teaches that the ultrasonic vibrator 620 may be used to disrupt a passivation layer (e.g., due to oxidation) on deposited material in order to improve layer-to-layer bonding in a fused filament fabrication process (paragraph [0162]; disruption of the passivation layer will alter the local viscosity at the passivation layer).  
Regarding claim 5, Myerberg teaches the method of claim 1 as stated above.  Myerberg teaches that a vibrating transducer may be used to vibrate pellets, particles, or other similar media as it is distributed from a hopper of build material 102 into the drive system 104 (paragraph [0108]).  Myerberg teaches that where the drive system 104 includes a screw drive or similar mechanism, ultrasonic agitation in this manner can 
Regarding claim 8, Myerberg teaches the method of claim 1 as stated above.  Myerberg teaches that the shearing engine 850 may include an arm 852 positioned within the reservoir 804 (paragraph [0206]; within the reservoir reads on before it exits the extrusion nozzle).  Myerberg teaches that the arm 852 may be configured to move and displace the bulk metallic glass within the reservoir 804, e.g., by rotating about an axis of the feed path (paragraph [0206]).  Myerberg teaches that the extruder 800 may include a sensor 858 to detect a viscosity of the build material 810 (e.g., bulk metallic glass) within the reservoir 804, and the controller 830 may be configured to vary a rate of the shearing displacement by the shearing engine 850 according to a signal from the sensor 858 indicative of the viscosity (paragraph [0207]).  
Regarding claim 9, Myerberg teaches the method of claim 1 as stated above.  Myerberg teaches that the extruder 800 may include a sensor 858 to detect a viscosity of the build material 810 (e.g., bulk metallic glass) within the reservoir 804, and the controller 830 may be configured to vary a rate of the shearing displacement by the shearing engine 850 according to a signal from the sensor 858 indicative of the viscosity (paragraph [0207]).  Myerberg teaches that the extruder 600 may include a nozzle 602, a reservoir 604, a heating system 606, and a drive system 608 such as any of the systems described herein, or any other devices or combination of devices suitable for a printer that fabricates an object from a computerized model using a fused filament fabrication process and a metallic build material as contemplated herein (paragraph [0154]; the extruder reads on the liquefier; the reservoir is part of the liquefier).  ultrasonic transducers read on shaking).  

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myerberg et al. (US 20170252820 A1) as applied to claim 17 above, and further in view of Applicant Admitted Prior Art (AAPA).  
Regarding claim 18, Myerberg teaches the system of claim 18 as stated above.  Myerberg is silent regarding the material from which the extrusion nozzle is constructed, specifically, wherein the extrusion nozzle is constructed from an iron-rich alloy.  Regarding the subject limitation, in order to carry out the invention of Myerberg, it would have been necessary and obvious to look to the prior art for exemplary construction materials used in extrusion nozzles for fused deposition 3D printers.  AAPA provides this teaching.  AAPA teaches that current polymer printers may use an iron rich alloy extrusion nozzle (page 6, lines 11-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an iron rich alloy nozzle, as taught by AAPA, in the printer of Myerberg because such nozzle were currently on the market and AAPA teaches that such nozzles were known to be suitable for extrusion based 3D printing.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  

Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claim is to a method of 3D printing metal comprising melting a metal into a slurry using a liquefier.  The liquefier comprise both a heating element and a shearing device.  The method further comprises independently controlling the heating element and the shearing device to cause the metal to achieve a viscosity within the thixotropic range.  The method further comprises dispensing, utilizing an extrusion nozzle in communication with the liquefier the slurry onto a substrate; and moving the extrusion nozzle as the slurry is deposited.  A temperature of the substrate is maintained, while the viscosity of the metal is controlled independently by shearing the metal into a different thixotropic region.  
The closest prior art is Myerberg et al. (US 20170252820 A1), as applied to claim 1 above.  Myerberg is focused on maintaining the build material in a flowable state exhibiting rheological properties suitable for fused filament fabrication.  The art teaches maintaining two concurrent phases forming a slurry with rheological properties suitable for extrusion.  
The prior art fails to teach or suggest controlling the heating element and the shearing device to cause the metal to achieve a viscosity within the thixotropic range while the viscosity of the metal is controlled independently by shearing the metal into a different thixotropic region.  The prior art does not teach first controlling a viscosity .  

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive.  Applicant argues that Claim 1 now recites, inter alia, independently controlling the heating element and shearing device to cause the metal to have a first temperature and to achieve a viscosity within the thixotropic range, dispensing... the slurry onto a substrate at a second temperature, and that the first temperature is substantially the same as the second temperature (remarks, page 6).  Applicant argues that Myerberg is silent with respect to the relationship between a temperature of the metal to be deposited and a temperature of the substrate (remarks, page 8).  This is not found convincing because as discussed above Myerberg teaches that both temperatures are controlled to improve adhesion.  
Applicant argues that Claim 17 now recites, inter alia, a controller operatively coupled to the printing chamber and the liquefier, the controller being configured to control the liquefier such that the metal printing material has a first temperature and a viscosity in a thixotropic range of the metal printing material, and control the printing chamber such that the substrate has a second temperature substantially the same as the first temperature (remarks, page 7).  This is not found convincing because neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16-22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733